DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
In an Amendment filed on June 23, 2021, claims 1, 4, 11, 14, 15, and 17 were amended, claims 3, 13, and 19 were cancelled and new claims 21-23 were added.
Claims 1, 2, 4-12, 14-18, and 20-23 are currently pending and under examination, of which claims 1, 11, and 17 are independent claims. 

Response to Amendment
The Amendment to Non-Final Office Action, filed on June 23, 2021 is fully responsive.
Applicant’s amendments to the claims have overcome the objections previously set forth.
In response to the Terminal Disclaimer filed on June 23, 2021, the nonstatutory double patenting rejection previously raised is hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to the anticipatory and obviousness rejections of the independent claims 1, 11, and 17 and related dependent claims have been considered but are moot because the arguments do not apply to the new cited reference being used in the current rejections. 

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 11, line 23, replace “modifying” with “modify”.
Appropriate correction is respectfully requested.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 6, 21, 11, 12, 14, 22, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,852,018 B1 to Floro (“Floro”) in view of US Patent Publication No. 2010/0070089 A1 to Harrod et al. (“Harrod”).
Regarding independent claim 1, Floro teaches: 
A method for providing integrative comfort in a structure, the method comprising: Floro: “System and method for energy use control in an environmental control system”. Floro: Column 2, lines 30-35 (“The example environmental adjustment equipment 102 may include a heating, ventilating, and/or air conditioning (HVAC) system, a heat pump, or some other type of system for affecting the thermal comfort and/or air quality inside of a building such as a home or commercial building.”)
prompting, via a computing device, a user to select a particular comfort preference from a plurality of predefined comfort preferences, ... Floro: Column 3, lines 56-64 (“The example environmental adjustment equipment 102 may include one or more HVAC devices such as a heater, a cooling unit, a blower, an air duct damper, a hot water valve, and others utilized for indoor environmental temperature control and may also include devices such as humidifiers, dehumidifiers, ...”) Floro: Column 5, lines 23-24 (“...each control panel may be configured to control the environmental conditions in the monitored area...”) Floro: Column 6, lines 7-9 (“...control system allows a user to select an operating (e.g., energy) mode for use during a timed period or an untimed period.”) Floro: Column 5, line 54, to Column 6, line 4 (“Operating-mode-based temperature control may be implemented through the selection of an energy mode for activation. As an example, a maximum energy save mode, a mid-energy save mode, and a comfort mode may be the available options for the operating-mode-based temperature control. The maximum energy save mode may correspond to a lower set-point temperature when the conditioned medium is heating (a higher set-point temperature when the condition media is cooling). The mid-energy save mode may correspond to a middle set-point temperature when the conditioned medium is heating or cooling. The comfort mode may correspond to a higher set-point temperature when the conditioned medium is heating (a lower set-point temperature when the conditioned medium is cooling). The example control system can allow a user to control the environmental adjustment equipment by specifying an energy mode instead of specifying a particular temperature value. Although only three energy modes are discussed in this example, in other examples more than three energy modes may be available.”)  Floro: Column 6, lines 15-25 (“An “operating mode” (OM) selected to provide a range of regulated temperature for a particular “area” or “zone” in a system, can be considered a mode of operation that, when [The mode selected by the user to adjust the operation of the environmental equipment, whether comfort mode in heating or comfort mode in cooling reads on “select a particular comfort preference”.]
receiving, via the computing device, a single input from the user indicating the particular comfort preference; Floro: Column 6, lines 9-14 (“Additionally, the example control system allows a user to select the operating mode for use during a timed period or an untimed period with the engagement of a single switch or predetermined actuation(s) of one or more switches, such as might include a “confirm” or “done” switch actuation.”) Floro: Column 11, lines 34-35 (“This allows one touch operation by a user to switch operating modes.”) [The control system receiving from the user the operating mode selected with a single switch reads on “receiving, via the computing device, a single input from the user indicating the particular comfort preference”.]
determining the particular comfort preference based on the single input, ... Floro: Column 10, line 66, to Column 11, line 34 (“When operating to control environmental adjustment equipment, the example control system monitors for a user inputted operating sequence and/or operating mode change (operation 402)... If a change is detected (yes at decision 404), the example control system retrieves predetermined operating parameters for the operating sequence and/or operating mode (operation 406) ... The example control system then monitors for user ...select a different operating mode for use (operation 410)... when an “accept”, This allows one touch operation by a user to switch operating modes.”) [The confirm or accept of the operating mode selected to control the environmental adjustment equipment reads on “determining the particular comfort preference associated with the user based on the single input”.]
...wherein the particular comfort preference is determined based on a selection, made with the single input using the computing device, Floro: Column 11, lines 34-35 [As described above.] of one of the plurality of predefined comfort preferences; Floro: Column 10, line 66, to Column 11, line 34 [As described above.] [The mode selected from other modes reads on “the plurality of predefined comfort preferences”.]
storing the particular comfort preference in a memory;... Floro: Column 9, lines 15-16 (“...the set point values in use for each operating mode, can be stored...”) Floro: Column 17, lines 2-6 (“The example control system retrieves predetermined operating parameters such as last used or factory preset values for the STO sequence (operation 606), which may be stored in memory associated with the example control system.”) Floro: Column 19, lines 14-16 (“...the example control system retrieves predetermined operating parameters such as the last used values for the untimed sequence (operation 806), which may be stored in memory associated with the example control system.”) [The operating parameters of each mode that are stored reads on “storing the particular comfort preference in the memory”.]
Floro does not expressly teach, “the plurality of predefined comfort preferences each including different predefined settings associated with a temperature and a humidity level in the structure;... the particular comfort preference including a first setting associated with the   However, Harrod teaches heating, ventilating, air conditioning, and refrigeration systems, and controllers for configuring these systems. Harrod teaches:
the plurality of predefined comfort preferences each including different predefined settings associated with a temperature and a humidity level in the structure;... Harrod: FIG. 8 and Paragraph [0122] (“...a schedule may be applied to the selected vacation days to designate operating parameters, such as temperature set points, humidity set points,...”) [The schedules illustrated in FIG. 8 read on “the plurality of predefined comfort preferences”.]
... the particular comfort preference including a first setting associated with the temperature in the structure and a second setting associated with the humidity level in the structure, Harrod: FIG. 8 and Paragraph [0122] [As described above.] Harrod: Paragraph [0007] (“The control device also includes a graphical user interface capable of receiving a user input that selects one or more of the graphical elements to assign the operating schedule to the period shown on the calendar...”) [The user input selecting a schedule that includes temperature and humidity set points reads on “the particular comfort preference including a first setting associated with the temperature in the structure and a second setting associated with the humidity level in the structure”.]
...
controlling operation of a plurality of connected devices without user input based on the first setting and the second setting of the particular comfort preference in a portion of the structure; and Harrod: Paragraph [0007] (“The control device also includes a graphical user interface capable of receiving a user input that selects one ... of the graphical elements to assign the operating schedule to the period shown on the calendar, and a processor capable of operating the heating, ventilating, air conditioning or cooling system in accordance with the operating schedule during the assigned period.”) Harrod: Paragraph [0117] (“HVAC system 52 may include separate HVAC zones for rooms within the house, such as the living room, kitchen, bedrooms, dining room, and/or den. Screen 276 includes graphical elements 278 that correspond to each of the zones within the HVAC system. A user may select a schedule using graphical elements 134 and then may select graphical elements 278 assign the selected schedule to specific zones.”) [Once the schedule is assigned to the period based on the user selection, the processor operating the system based on the schedule, which includes temperature and humidity settings, reads on “controlling operation of a plurality of connected devices without user input based on the first setting and the second setting”. Selecting a schedule for specific rooms for each of the HVAC zones reads on “the particular comfort preference in a portion of the structure”.]
modifying a respective operation of the plurality of connected devices in the portion of the structure without user input based on the first setting and the second setting. Harrod: Abstract (“Controllers for controlling heating, ventilating, air conditioning, and cooling (HVAC) systems are provided. The controllers include graphical user interfaces for user adjustment of system settings. In certain embodiments, the graphical user interfaces may include slide bars for adjusting temperature set points. In certain embodiments, the graphical user interfaces may include selectable calendars for adjusting program schedules for the HVAC systems.”) Harrod: Harrod: Paragraph [0127] (“Further, controller 22 may automatically disable or enable the nightlight feature when certain schedules are selected. For example, when a user enables a vacation schedule as described above with respect to FIGS. 21 and 22, controller 22 may disable the nightlight feature to save energy.”) [The controller controlling the separate HVAC zones based on the selected schedule reads on “modifying a respective operation of the plurality of connected devices in the portion of the structure without user input based on the first setting and the second setting”.]
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Floro and Harrod before them, for the plurality of predefined comfort preferences each including different predefined settings associated with a temperature and a humidity level in the structure; the particular comfort preference including a first setting associated with the temperature in the structure and a second setting associated with the humidity level in the structure, controlling operation of a plurality of connected devices without user input based on the first setting and the second setting of the particular comfort preference in a portion of the structure; and modifying a respective operation of the plurality of connected devices in the portion of the structure without user input based on the first setting and the second setting because the references and the present application are in the same field of endeavor and are focused on user comfort by controlling an HVAC system through a user interface.
Harrod enables a user to select a schedule including temperature and humidity settings for a particular year, month, day, or season and for particular zones in a building. (Harrod FIG. 8 and corresponding description and paragraph [0122])  The combination of the references would provide a user interface that allows for adjustment of more complex parameters. Further, the graphical user interface of Harrod would enable a user to understand how to adjust system parameters or various components of the HVAC system. Harrod paragraph [0004]
Regarding claim 2, Floro and Harrod teach all the claimed features of independent claim 1, from which claim 2 depends. Floro further teaches: The method of claim 1, wherein prompting the user to select the particular comfort preference comprises prompting, via a phone, a tablet, or a wrist-worn device, the user to select the particular comfort preference, and wherein receiving the single input comprises receiving the single input via the phone, the tablet, or the wrist-worn device. Floro: Column 3, lines 23-28 (“The example user input section 106 may be incorporated in a control panel, at a fixed location in a building, and/or implemented via a handheld computing device (e.g., a phone, tablet, or laptop). The example user input section 106 includes sensing inputs 122 (e.g., switches, touch sensors, finger/body proximity detector, buttons, etc.) for receiving user input.”)
Regarding claim 4, Floro and Harrod teach all the claimed features of independent claim 1, from which claim 4 depends. Harrod further teaches:
The method of claim 1, wherein each comfort preference of the plurality of predefined comfort preferences further includes a third setting associated with an airflow level in the structure. Harrod: Paragraph [0099] (“The zones may allow HVAC system 52 to airflow, within different areas of the building.”) Harrod: Paragraph [0122] (“...a schedule may be applied to the selected vacation days to designate operating parameters, such as temperature set points, humidity set points, airflow settings, and the like for the selected vacation days.”)
The motivation to combine Floro and Harrod as provided in claim 1 is incorporated herein.
Regarding claim 5, Floro and Harrod teach all the claimed features of independent claim 1, from which claim 5 depends. Floro further teaches: 
The method of claim 1, further comprising determining the particular comfort preference based on at least one adjustment made directly to at least one of the plurality of connected devices by the user. Floro: Column 2, lines 38-41 (“The example controller 104 includes an input interface 112 configured to receive user input information such as desired operating parameters for the environmental adjustment equipment 102 from the user input section 106...”) Floro: Column 11, lines 34-35 (“This allows one touch operation by a user to switch operating modes. By touching one switch, a user can switch the control system to a new operating sequence and/or operating mode using predetermined operating parameters such as those last used for that operating mode.”) [The user input to adjust operating mode, which includes desired operating parameters, reads on “determining the particular comfort preference based on at least one adjustment made directly to at least one of the plurality of connected devices”.] 
Regarding claim 6, Floro teaches all the claimed features of independent claim 1, from which claim 6 depends. Floro further teaches: 
The method of claim 1, wherein the plurality of connected devices in the structure includes two or more of a thermostat, an air conditioner, a furnace, a humidifier, a fan, a window shade, a window, a lighting device, and a fireplace. Floro: Column 3, lines 56-64 (“The example environmental adjustment equipment 102 may include one or more HVAC devices such as a heater, a cooling unit, a blower, an air duct damper, a hot water valve, and others utilized for indoor environmental temperature control and may also include devices such as humidifiers, dehumidifiers, air cleaners, and others, and/or one or more intermediate components such as software modules or other types of control modules that operate heating or cooling devices.”)
Regarding claim 21, Floro and Harrod teach all the claimed features of independent claim 1, from which claim 21 depends. Harrod further teaches:
The method of claim 1, wherein the particular comfort preference further includes a fourth setting associated with a lighting level in the structure. Harrod: Paragraph [0122] [As described in claim 1.] Harrod: Paragraph [0127] (“Similarly, a user may select graphical element 362 to set the time the nightlight turns off. After setting the night light brightness and time period, a user may select graphical element 274 to return to the main screen.”) [The nightlight reads on “a fourth setting associated with a lighting level”.] 
The motivation to combine Floro and Harrod as provided in claim 1 is incorporated herein.
Regarding independent claim 11, Floro teaches:
A device for providing integrative comfort in a structure, the device comprising: Floro: “System and method for energy use control in an environmental control system”. Floro: Column 2, lines 30-35 (“The example environmental adjustment equipment 102 may include a 
a memory; and Floro: Column 11, lines 14-15 (“These predetermined operating parameters may be stored in memory associated with the example control system.”) 
a processor configured to execute instructions stored in the memory to: Floro: Column, lines (“The example controller 104 further includes processor logic 120. The example processor logic 120 may include a digital central processing unit (CPU) in communication with non-transient computer readable media.”)
prompt a user to select a particular comfort preference from a plurality of predefined comfort preferences,... Floro: Column 3, lines 56-64 (“The example environmental adjustment equipment 102 may include one or more HVAC devices such as a heater, a cooling unit, a blower, an air duct damper, a hot water valve, and others utilized for indoor environmental temperature control and may also include devices such as humidifiers, dehumidifiers, ...”) Floro: Column 5, lines 23-24 (“...each control panel may be configured to control the environmental conditions in the monitored area...”) Floro: Column 6, lines 7-9 (“...control system allows a user to select an operating (e.g., energy) mode for use during a timed period or an untimed period.”) Floro: Column 5, line 54, to Column 6, line 4 (“Operating-mode-based temperature control may be implemented through the selection of an energy mode for activation. As an example, a maximum energy save mode, a mid-energy save mode, and a comfort mode may be the available options for the operating-mode-based temperature control. The maximum energy save mode may correspond to a lower set-point temperature when the conditioned medium is heating (a higher set-point temperature when the condition media is Floro: Column 6, lines 15-25 (“An “operating mode” (OM) selected to provide a range of regulated temperature for a particular “area” or “zone” in a system, can be considered a mode of operation that, when activated (selected and in use), causes signals and/or commands to be output for use by HVAC equipment (including throttling devices, if present, such as air duct dampers) in order to provide for the OM's associated area/zone, a temperature or range of temperature that results in an amount of energy usage per unit of time (e.g., hour) relative to that of one or more other OM(s) for the area when, instead, activated (in use) for the same area.”) [The mode selected by the user to adjust the operation of the environmental equipment, whether comfort mode in heating or comfort mode in cooling reads on “select a particular comfort preference”.]
receive a single input from the user indicating the particular comfort preference; Floro: Column 6, lines 9-14 (“Additionally, the example control system allows a user to select the operating mode for use during a timed period or an untimed period with the engagement of a single switch or predetermined actuation(s) of one or more switches, such as might include a “confirm” or “done” switch actuation.”) Floro: Column 11, lines 34-35 (“This allows one touch operation by a user to switch operating modes.”) [The control system receiving from the user the operating mode selected with a single switch reads on “receive a single input from the user indicating the particular comfort preference”.]
determine the particular comfort preference based on the single input, ... Floro: Column 10, line 66, to Column 11, line 34 (“When operating to control environmental adjustment equipment, the example control system monitors for a user inputted operating sequence and/or operating mode change (operation 402)... If a change is detected (yes at decision 404), the example control system retrieves predetermined operating parameters for the operating sequence and/or operating mode (operation 406) ... The example control system then monitors for user ...select a different operating mode for use (operation 410)... when an “accept”, “confirm” or “done” switch (not shown) is actuated ..., the example control system can proceed to controlling the environmental adjustment equipment in accordance with the operating parameters (operation 418). This allows one touch operation by a user to switch operating modes.”) [The confirm or accept of the operating mode selected to control the environmental adjustment equipment reads on “determine the particular comfort preference based on the single input”.]
store the particular comfort preference in the memory responsive to receiving a selection, made with the single input, of the particular comfort preference; Floro: Column 6, lines 7-13 (“The example control system allows a user to select an operating (e.g., energy) mode for use during a timed period or an untimed period. Additionally, the example control system allows a user to select the operating mode for use during a timed period or an untimed period with the engagement of a single switch...”) Floro: Column 9, lines 15-16 (“...the set point values in use for each operating mode, can be stored...”) Floro: Column 17, lines 2-6 (“The example control system retrieves predetermined operating parameters such as last used or factory preset Floro: Column 19, lines 14-16 (“...the example control system retrieves predetermined operating parameters such as the last used values for the untimed sequence (operation 806), which may be stored in memory associated with the example control system.”) [The operating parameters of each mode that are stored reads on “store the particular comfort preference in the memory”.]
access the particular comfort preference from the memory;... Floro: Column 11, lines 14-15 (“These predetermined operating parameters may be stored in memory associated with the example control system... After retrieving the predetermined (e.g., last used) operating parameters, the example control system may display them to a user on an output indication section (operation 408).”) 
Floro does not expressly teach, “the plurality of predefined comfort preferences each including different predefined settings associated with a temperature and a humidity level in the structure;... the particular comfort preference including a first setting associated with the temperature in the structure and a second setting associated with the humidity level in the structure, ... control operation of a plurality of connected devices without user input based on the first setting and the second setting of the particular comfort preference in a portion of the structure; and modifying a respective operation of the plurality of connected devices in the portion of the structure without user input based on the first setting and the second setting”.  However, Harrod teaches heating, ventilating, air conditioning, and refrigeration systems, and controllers for configuring these systems. Harrod teaches:
the plurality of predefined comfort preferences each including different predefined settings associated with a temperature and a humidity level in the structure;... Harrod: FIG. [The schedules illustrated in FIG. 8 read on “the plurality of predefined comfort preferences”.]
... the particular comfort preference including a first setting associated with the temperature in the structure and a second setting associated with the humidity level in the structure, Harrod: FIG. 8 and Paragraph [0122] [As described above.] Harrod: Paragraph [0007] (“The control device also includes a graphical user interface capable of receiving a user input that selects one or more of the graphical elements to assign the operating schedule to the period shown on the calendar...”) [The user input selecting a schedule that includes temperature and humidity set points reads on “the particular comfort preference including a first setting associated with the temperature in the structure and a second setting associated with the humidity level in the structure”.]
...
control operation of a plurality of connected devices without user input based on the first setting and the second setting of the particular comfort preference in a portion of the structure; and Harrod: Paragraph [0007] (“The control device also includes a graphical user interface capable of receiving a user input that selects one ... of the graphical elements to assign the operating schedule to the period shown on the calendar, and a processor capable of operating the heating, ventilating, air conditioning or cooling system in accordance with the operating schedule during the assigned period.”) Harrod: Paragraph [0117] (“HVAC system 52 may include separate HVAC zones for rooms within the house, such as the living room, kitchen, bedrooms, dining room, and/or den. Screen 276 includes graphical elements 278 that correspond to each of the zones within the HVAC system. A user may select a schedule using graphical [Once the schedule is assigned to the period based on the user selection, the processor operating the system based on the schedule, which includes temperature and humidity settings, reads on “control operation of a plurality of connected devices without user input based on the first setting and the second setting”. Selecting a schedule for specific rooms for each of the HVAC zones reads on “the particular comfort preference in a portion of the structure”.]
modifying a respective operation of the plurality of connected devices in the portion of the structure without user input based on the first setting and the second setting. Harrod: Abstract (“Controllers for controlling heating, ventilating, air conditioning, and cooling (HVAC) systems are provided. The controllers include graphical user interfaces for user adjustment of system settings. In certain embodiments, the graphical user interfaces may include slide bars for adjusting temperature set points. In certain embodiments, the graphical user interfaces may include selectable calendars for adjusting program schedules for the HVAC systems.”) Harrod: Paragraph [0117] (“HVAC system 52 may include separate HVAC zones for rooms within the house, such as the living room, kitchen, bedrooms, dining room, and/or den. Screen 276 includes graphical elements 278 that correspond to each of the zones within the HVAC system. A user may select a schedule using graphical elements 134 and then may select graphical elements 278 assign the selected schedule to specific zones.”) Harrod: Paragraph [0127] (“Further, controller 22 may automatically disable or enable the nightlight feature when certain schedules are selected. For example, when a user enables a vacation schedule as described above with respect to FIGS. 21 and 22, controller 22 may disable the nightlight feature to save energy.”) [The controller controlling the separate HVAC zones based on the selected schedule reads on “modifying a respective operation of the plurality of connected devices in the portion of the structure without user input based on the first setting and the second setting”.]
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Floro and Harrod before them, for the plurality of predefined comfort preferences each including different predefined settings associated with a temperature and a humidity level in the structure; the particular comfort preference including a first setting associated with the temperature in the structure and a second setting associated with the humidity level in the structure, control operation of a plurality of connected devices without user input based on the first setting and the second setting of the particular comfort preference in a portion of the structure; and modifying a respective operation of the plurality of connected devices in the portion of the structure without user input based on the first setting and the second setting because the references and the present application are in the same field of endeavor and are focused on user comfort by controlling an HVAC system through a user interface.
One of ordinary skill in the art at the time of the invention would have been motivated to do make the combination of the cited references because Harrod enables a user to select a schedule including temperature and humidity settings for a particular year, month, day, or season and for particular zones in a building. (Harrod FIG. 8 and corresponding description and paragraph [0122])  The combination of the references would provide a user interface that allows for adjustment of more complex parameters. Further, the graphical user interface of Harrod would enable a user to understand how to adjust system parameters or various components of the HVAC system. Harrod
Regarding claim 12, Floro and Harrod teach all the claimed features of independent claim 11, from which claim 12 depends. Floro further teaches: 
The device of claim 11, wherein the instructions to prompt the user to select the particular comfort preference comprise instructions to prompt, via a phone, a tablet, or a wrist-worn device, the user to select the particular comfort preference, and wherein the instructions to receive the single input comprise instructions to receive the single input via the phone, the tablet, or the wrist-worn device. Floro: Column 3, lines 23-28 (“The example user input section 106 may be incorporated in a control panel, at a fixed location in a building, and/or implemented via a handheld computing device (e.g., a phone, tablet, or laptop). The example user input section 106 includes sensing inputs 122 (e.g., switches, touch sensors, finger/body proximity detector, buttons, etc.) for receiving user input.”)
Regarding claim 14, Floro and Harrod teach all the claimed features of independent claim 11, from which claim 14 depends.  Harrod further teaches:
The device of claim 11, wherein each comfort preference of the plurality of predefined comfort preferences further includes a third setting associated an airflow level in the structure. Harrod: Paragraph [0099] (“The zones may allow HVAC system 52 to maintain different environmental conditions, such as temperature, humidity, or airflow, within different areas of the building.”) Harrod: Paragraph [0122] (“...a schedule may be applied to the selected vacation days to designate operating parameters, such as temperature set points, humidity set points, airflow settings, and the like for the selected vacation days.”)
The motivation to combine Floro and Harrod
Regarding claim 22, Floro and Harrod teach all the claimed features of independent claim 11, from which claim 22 depends. Harrod further teaches:
The device of claim 11, wherein the particular comfort preference further includes a fourth setting associated with a lighting level in the structure. Harrod: Paragraph [0122] [As described in claim 11.] Harrod: Paragraph [0127] (“Similarly, a user may select graphical element 362 to set the time the nightlight turns off. After setting the night light brightness and time period, a user may select graphical element 274 to return to the main screen.”) [The nightlight reads on “a fourth setting associated with a lighting level”.] 
The motivation to combine Floro and Harrod as provided in claim 11 is incorporated herein
Regarding independent claim 17, Floro teaches:
A non-transitory computer-readable medium having instructions stored thereon which, when executed by a processor, cause the processor to: Floro: Column 5, lines 2-7 (“The CPU may be configured to execute programming instructions stored as a computer program in the non-transient computer readable media, and send and receive signals to/from the example thermostats 228, 230, 232, other control panels, the example controller 234, the HVAC equipment 202, and/or the dampers 216, 218, 220.”)
prompt, via a computing device, a user to select a particular comfort preference from a list of comfort preferences, ... Floro: Column 3, lines 56-64 (“The example environmental adjustment equipment 102 may include one or more HVAC devices such as a heater, a cooling unit, a blower, an air duct damper, a hot water valve, and others utilized for indoor environmental temperature control and may also include devices such as humidifiers, dehumidifiers, ...”) Floro: Column 5, lines 23-24 (“...each control panel may be configured to Floro: Column 6, lines 7-9 (“...control system allows a user to select an operating (e.g., energy) mode for use during a timed period or an untimed period.”) Floro: Column 5, line 54, to Column 6, line 4 (“Operating-mode-based temperature control may be implemented through the selection of an energy mode for activation. As an example, a maximum energy save mode, a mid-energy save mode, and a comfort mode may be the available options for the operating-mode-based temperature control. The maximum energy save mode may correspond to a lower set-point temperature when the conditioned medium is heating (a higher set-point temperature when the condition media is cooling). The mid-energy save mode may correspond to a middle set-point temperature when the conditioned medium is heating or cooling. The comfort mode may correspond to a higher set-point temperature when the conditioned medium is heating (a lower set-point temperature when the conditioned medium is cooling). The example control system can allow a user to control the environmental adjustment equipment by specifying an energy mode instead of specifying a particular temperature value. Although only three energy modes are discussed in this example, in other examples more than three energy modes may be available.”)  Floro: Column 6, lines 15-25 (“An “operating mode” (OM) selected to provide a range of regulated temperature for a particular “area” or “zone” in a system, can be considered a mode of operation that, when activated (selected and in use), causes signals and/or commands to be output for use by HVAC equipment (including throttling devices, if present, such as air duct dampers) in order to provide for the OM's associated area/zone, a temperature or range of temperature that results in an amount of energy usage per unit of time (e.g., hour) relative to that of one or more other OM(s) for the area when, instead, activated (in use) for the same area.”) [The mode selected by the user to adjust the operation of the environmental equipment, whether comfort mode in heating or comfort mode in cooling reads on “select a particular comfort preference”.  The environmental modes available for the user to select reads on “a list of comfort preferences”.]
receive, via a single input made using the computing device, a selection of the particular comfort preference from the list of comfort preferences,... Floro: Column 6, lines 9-14 (“Additionally, the example control system allows a user to select the operating mode for use during a timed period or an untimed period with the engagement of a single switch or predetermined actuation(s) of one or more switches, such as might include a “confirm” or “done” switch actuation.”) Floro: Column 11, lines 34-35 (“This allows one touch operation by a user to switch operating modes.”) [The control system receiving from the user the operating mode selected with a single switch reads on “receive, via a single input made using the computing device, a selection of the particular comfort preference”.]
...
store the particular comfort preference in a memory;... Floro: Column 9, lines 15-16 (“...the set point values in use for each operating mode, can be stored...”) Floro: Column 17, lines 2-6 (“The example control system retrieves predetermined operating parameters such as last used or factory preset values for the STO sequence (operation 606), which may be stored in memory associated with the example control system.”) Floro: Column 19, lines 14-16 (“...the example control system retrieves predetermined operating parameters such as the last used values for the untimed sequence (operation 806), which may be stored in memory associated with the example control system.”) [The operating parameters of each mode that are stored reads on “store the particular comfort preference in the memory”.]
Floro does not expressly teach, “each comfort preference of the list of comfort preferences includes one or more other settings of different predefined settings associated with a   However, Harrod teaches heating, ventilating, air conditioning, and refrigeration systems, and controllers for configuring these systems. Harrod teaches:
wherein each comfort preference of the list of comfort preferences includes one or more other settings of different predefined settings associated with a temperature and a humidity level in the structure;... Harrod: Paragraph [0116] (“After a schedule has been selected, a user may select a graphical element 270 to assign the schedule to a corresponding season such as winter, spring, summer, and/or fall. Further, a user may select a graphical element 268 to assign the selected schedule to the entire year. Moreover, a user may select a graphical element 272 to assign the selected schedule to a corresponding month. In certain embodiments, upon selection of graphical elements 272, individual days within a month may be selected. After a user has assigned the schedule to the desired periods, a user may select graphical element 274 to return to the main scheduling screen 128 (FIG. 8).”) Harrod: FIG. 8 and Paragraph [0122] (“...a schedule may be applied to the selected vacation days to designate operating parameters, such as temperature set points, humidity set points,...”) [The schedules illustrated in FIG. 8 read on “the list of comfort preferences”.  The schedules for winter, spring, summer, and/or fall read on “one or more other settings of different predefined settings”.]
...wherein the particular comfort preference includes a first setting associated with the temperature in the structure and a second setting associated with the humidity level in the structure, Harrod: FIG. 8 and Paragraph [0122] [As described above.] Harrod: Paragraph [0007] (“The control device also includes a graphical user interface capable of receiving a user input that selects one or more of the graphical elements to assign the operating schedule to the period shown on the calendar...”) [The user input selecting a schedule that includes temperature and humidity set points reads on “the particular comfort preference includes a first setting associated with the temperature in the structure and a second setting associated with the humidity level in the structure”.]
...
control operation of a plurality of connected devices in the structure without user input based on the first setting and the second setting of the particular comfort preference; and Harrod: Paragraph [0007] (“The control device also includes a graphical user interface capable of receiving a user input that selects one ... of the graphical elements to assign the operating schedule to the period shown on the calendar, and a processor capable of operating the heating, ventilating, air conditioning or cooling system in accordance with the operating schedule during the assigned period.”) Harrod: Paragraph [0117] (“HVAC system 52 may include separate HVAC zones for rooms within the house, such as the living room, kitchen, bedrooms, dining room, and/or den. Screen 276 includes graphical elements 278 that correspond to each of the zones within the HVAC system. A user may select a schedule using graphical elements 134 and then may select graphical elements 278 assign the selected schedule to specific zones.”) [Once the schedule is assigned to the period based on the user selection, the processor operating the system based on the schedule, which includes temperature and humidity settings, reads on “controlling operation of a plurality of connected devices without user input based on the first setting and the second setting”. Selecting a schedule for specific rooms for each of the HVAC zones reads on “in the structure...of the particular comfort preference”.]
cause the plurality of connected devices in the structure to enter a respective operation state to provide the first setting and the second setting of the particular comfort preference. Harrod: Abstract (“Controllers for controlling heating, ventilating, air conditioning, and cooling (HVAC) systems are provided. The controllers include graphical user interfaces for user adjustment of system settings. In certain embodiments, the graphical user interfaces may include slide bars for adjusting temperature set points. In certain embodiments, the graphical user interfaces may include selectable calendars for adjusting program schedules for the HVAC systems.”) Harrod: Paragraph [0117] (“HVAC system 52 may include separate HVAC zones for rooms within the house, such as the living room, kitchen, bedrooms, dining room, and/or den. Screen 276 includes graphical elements 278 that correspond to each of the zones within the HVAC system. A user may select a schedule using graphical elements 134 and then may select graphical elements 278 assign the selected schedule to specific zones.”) Harrod: Paragraph [0127] (“Further, controller 22 may automatically disable or enable the nightlight feature when certain schedules are selected. For example, when a user enables a vacation schedule as described above with respect to FIGS. 21 and 22, controller 22 may disable the nightlight feature to save energy.”) [The controller controlling the HVAC systems for the separate HVAC zones based on the selected schedule reads on “cause the plurality of connected devices in the structure to enter a respective operation state to provide the first setting and the second setting”.]
Floro and Harrod before them, for each comfort preference of the list of comfort preferences to include one or more other settings of different predefined settings associated with a temperature and a humidity level in the structure;...wherein the particular comfort preference includes a first setting associated with the temperature in the structure and a second setting associated with the humidity level in the structure, ... control operation of a plurality of connected devices in the structure without user input based on the first setting and the second setting of the particular comfort preference; and cause the plurality of connected devices in the structure to enter a respective operation state to provide the first setting and the second setting of the particular comfort preference because the references and the present application are in the same field of endeavor and are focused on user comfort by controlling an HVAC system through a user interface.
One of ordinary skill in the art at the time of the invention would have been motivated to do make the combination of the cited references because Harrod enables a user to select a schedule including temperature and humidity settings for a particular year, month, day, or season and for particular zones in a building. (Harrod FIG. 8 and corresponding description and paragraph [0122])  The combination of the references would provide a user interface that allows for adjustment of more complex parameters. Further, the graphical user interface of Harrod would enable a user to understand how to adjust system parameters or various components of the HVAC system. Harrod paragraph [0004]
Regarding claim 23, Floro and Harrod teach all the claimed features of independent claim 17, from which claim 23 depends. Harrod further teaches:
The non-transitory computer-readable medium of claim 17, wherein the particular comfort preference further includes a third setting associated with an airflow level in the structure. Harrod: Paragraph [0099] (“The zones may allow HVAC system 52 to maintain different environmental conditions, such as temperature, humidity, or airflow, within different areas of the building.”) Harrod: Paragraph [0122] (“...a schedule may be applied to the selected vacation days to designate operating parameters, such as temperature set points, humidity set points, airflow settings, and the like for the selected vacation days.”)
The motivation to combine Floro and Harrod as provided in claim 1 is incorporated herein.

Claims 7, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Floro and Harrod and further in view of Berman et al. (US Patent Publication No. 2016/0258209 A1) (“Berman”).
Regarding claim 7, Floro and Harrod teach all the claimed features of independent claim 1, from which claim 7 depends.  Floro and Harrod fail to teach explicitly, “determining an uncontrolled condition outside of the structure bearing on the particular comfort preference and modifying the respective operation of the plurality of connected devices in the structure to provide the particular comfort preference based on the uncontrolled condition outside of the structure”.  Berman is directed to a system including information and data from analysis systems about optimal window covering positions communicated to an automated system. Berman teaches: 
The method of claim 1, further comprising determining an uncontrolled condition outside of the structure bearing on the particular comfort preference and modifying the respective operation of the plurality of connected devices in the structure to provide the particular comfort preference based on the uncontrolled condition outside of the structure. Berman: Paragraph [0067] (“Reactive control of ASCN 100 may include, for example, using sensors coupled with algorithms which determine the sky conditions, brightness of the external horizontal sky, brightness of the external vertical sky in any/all orientation(s), ..., external temperature,...”) Berman: Paragraph [0005] (“...by raising the window coverings every morning, the dimmable lighting system and the HVAC would adjust to having natural light and heat entering the space.”) Berman: Paragraph [0034] (“In various embodiments, the benefits of automation (for optimizing the home/building environment) are provided, without incurring the associated high costs... the system informs the occupant when to make changes to the settings for devices such as window coverings, lights, thermostats, etc. in order to optimize the environment for any combination of preferences (e.g., visual comfort, thermal comfort, energy conservation, privacy, view, code compliance, performance, scenes, personal preference, etc).”) Berman: Paragraph [0036] (“...an owner can prepare their building to be “automation ready.” When a tenant moves in, they can choose to either have automated window coverings or the system disclosed herein ...”) Berman: Paragraph [0043] (“The system may also automatically adjust such systems.”) [The external temperature or brightness reads on “an uncontrolled condition outside of the structure”.  The adjustment of the HVAC based on external temperature for thermal comfort reads on “modifying the respective operation of the plurality of connected devices in the structure to provide the particular comfort preference”.]
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Floro, Harrod, and Berman before them, to consider the influence of the external temperature or brightness or uncontrolled conditions of Berman on the controls of a HVAC because the references and the present application are in the same field of endeavor and are focused on user comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because the system can recommend to a lighting system certain compensation strategies when proper amounts of daylight or other light are not available to meet certain requirements. Berman Paragraph [0044] These strategies may change seasonally, and can help offset depression and lost efficiency especially during winter conditions for people in northern-most climates. 
Regarding claim 8, Floro, Harrod, and Berman teach all the claimed features of independent claim 1 and claim 7, from which claim 8 depends. Berman further teaches:
The method of claim 7, wherein determining the uncontrolled condition outside of the structure comprises determining an intensity of sunlight, and wherein modifying the respective operation of the plurality of connected devices comprises closing shades in the structure in response to determining the intensity of sunlight. Berman: Paragraph [0091] (“Thus, in response, ASCN 100 may utilize one or more solar penetration algorithms in order to provide a notification to move a window covering incrementally downward to at least partially block the incoming reflected solar ray. In another example, in the case of reflectance from a body of water such as a pond, the resulting apparent position of the sun has a negative altitude (e.g., the reflected light appears to originate from a sun shining up from below the horizon). In response, ASCN 100 may provide a notification to move a window covering to a fully closed position to at least partially block the incoming reflected ray. However, ASCN 100 may take any desired action and/or may move a window covering to any suitable location and/or into any appropriate configuration responsive to reflectance information, and ASCN 100 is not limited to [The window covering to a fully closed position based on the amount of reflected solar ray reads on “modifying the respective operation of the plurality of connected devices comprises closing shades in the structure in response to determining the intensity of sunlight”.]
The motivation to combine Floro, Harrod, and Berman as submitted in claim 7 is incorporated herein.
Regarding claim 15, Floro and Harrod teach all the claimed features of independent claim 11, from which claim 15 depends.  Floro and Harrod fail to teach explicitly, “determine an uncontrolled condition outside of the structure bearing on the particular comfort preference and modify the respective operation of the plurality of connected devices in the structure to provide the particular comfort preference based on the uncontrolled condition outside of the structure”.  Berman is directed to a system including information and data from analysis systems about optimal window covering positions communicated to an automated system. Berman teaches: 
The device of claim 11, wherein the instructions include instructions executable to: determine an uncontrolled condition outside of the structure bearing on the particular comfort preference; and modify the respective operation of the plurality of connected devices in the structure to provide the particular comfort preference based on the uncontrolled condition outside of the structure. Berman: Paragraph [0067] (“Reactive control of ASCN 100 may include, for example, using sensors coupled with algorithms which determine the sky conditions, brightness of the external horizontal sky, brightness of the external vertical sky in any/all orientation(s), ..., external temperature,...”) Berman: Paragraph [0005] (“...by raising the window coverings every morning, the dimmable lighting system and the HVAC would adjust to having natural light and heat entering the space.”) Berman: Paragraph [0034] thermal comfort, energy conservation, privacy, view, code compliance, performance, scenes, personal preference, etc).”) Berman: Paragraph [0036] (“...an owner can prepare their building to be “automation ready.” When a tenant moves in, they can choose to either have automated window coverings or the system disclosed herein ...”) Berman: Paragraph [0043] (“The system may also automatically adjust such systems.”) [The external temperature or brightness reads on “an uncontrolled condition outside of the structure”.  The adjustment of the HVAC based on external temperature for thermal comfort reads on “modify the respective operation of the plurality of connected devices in the structure to provide the particular comfort preference”.]
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Floro, Harrod, and Berman before them, to consider the influence of the external temperature or brightness or uncontrolled conditions of Berman on the controls of a HVAC because the references and the present application are in the same field of endeavor and are focused on user comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because the system can recommend to a lighting system certain compensation strategies when proper amounts of daylight or other light are not available to meet certain requirements. Berman Paragraph [0044] These strategies may change seasonally, and can . 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Floro and Harrod and further in view of Bruhn et al. (US Patent Publication No. 2017/0191695 A1) (“Bruhn”).
Regarding claim 9, Floro and Harrod teach all the claimed features of independent claim 1, from which claim 9 depends.  Floro and Harrod fail to teach explicitly, “determining an uncontrolled condition inside the structure and modifying the respective operation of the plurality of connected devices in the structure to provide the particular comfort preference based on the uncontrolled condition inside the structure”.  Bruhn is directed to a control of home automation activity based on user preferences. Bruhn teaches: 
The method of claim 1, further comprising determining an uncontrolled condition inside the structure and modifying the respective operation of the plurality of connected devices in the structure to provide the particular comfort preference based on the uncontrolled condition inside the structure. Bruhn: Paragraph [0176] (“… the home automation system may make a determination, based on the settings and rules within the home automation system, which settings to follow while both users are in the room ... The rules with the home automation system may also be tailored to the set of users on a room-by-room basis, or even on the basis of a portion of a room to a portion of a room. For example, if two sensors are located in the gym, the sensors may be able to detect the exact or close to exact location of each user in the gym. Therefore, if the first user is using a treadmill in one portion of the room, and the second user is using a treadmill in a second portion of the room as detected by the sensors, [Second user entering the gym with a contradicting condition that the first user (lights on or off) reads on the “uncontrolled condition”.  The home automation system modifies the respective operation of the lights based on the priority or ranking of the two users and modifies the operation of the lights based on the ranking (second user with highest ranking will have the lights on).]
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Floro, Harrod, and Bruhn before them, to determine an uncontrolled condition inside the structure and modifying the respective operation of the plurality of connected devices in the structure to provide the particular comfort preference based on the uncontrolled condition inside the structure as taught in Bruhn because the references and the present application are in the same field of endeavor and are focused on user comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would help the users within a room to avoid discomfort on the amount of light inside the room when one of the users prefers to have the lights off, thus improving user comfort of the user with a highest priority, if multiple users are present. (Paragraphs [0176] and [0180] of Bruhn)
Regarding claim 18, Floro and Harrod teach all the claimed features of independent claim 1, from which claim 9 depends.  Floro and Harrod fail to teach explicitly, “instructions to cause at least one of the connected devices in the structure to enter a different operation state to continue to provide the particular comfort preference responsive to a change in a condition inside Bruhn is directed to a control of home automation activity based on user preferences. Bruhn teaches: 
The non-transitory computer-readable medium of claim 17, wherein the instructions include instructions to cause at least one of the connected devices in the structure to enter a different operation state to continue to provide the particular comfort preference responsive to a change in a condition inside or outside the structure. Bruhn: Paragraph [0176] (“For example, if a sensor in room 4 (gym) detects that a first user has entered the room, and the first user likes the lights to be turned "off" when that user is working out, then the home automation system may turn (or leave) the lights off when that user enters the gym. If a second user enters the gym, and the second user's settings indicate that the second user likes the lights on while working out, then the home automation system may make a determination, based on the settings and rules within the home automation system, which settings to follow while both users are in the room…In the above example, the home automation system may automatically lower a barricade (e.g. a moving wall or door) to separate the two users in the gym so as to block light from the second user's lights from reaching the first user's lights to allow both users to enjoy their chosen settings.  After one of the users leaves the gym, the settings in the gym may be adjusted to tailor the gym to the environment and settings that the user remaining in the gym would want.”) [Second user entering the gym with a contradicting condition that the first user (lights on or off) reads on the condition inside the structure.  The home automation system automatically lowers a barricade (enter a different operation state) to continue to provide the comfort preference (lights off) for the first user.]
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Floro, Harrod, and Bruhn before them, to Bruhn because the references and the present application are in the same field of endeavor and are focused on user comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would help the users within a room to avoid discomfort on the amount of light inside the room when one of the users prefers to have the lights off, thus improving user comfort of the user with a highest priority, if multiple users are present. (Paragraphs [0176] and [0180] of Bruhn)

Claims 10, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Floro and Harrod and further in view of Hoke et al. (US Patent Publication No. 2012/0312520 A1) (“Hoke”).
Regarding claim 10, Floro and Harrod teach all the claimed features of independent claim 1, from which claim 10 depends. Floro further teaches: 
The method of claim 1, wherein prompting the user to select the particular comfort preference comprises presenting the plurality of predefined comfort preferences including a first predefined comfort preference associated with a coldest temperature setting,... Floro: Column 5, line 65 to Column 6, line 1 (“The comfort mode may correspond to a higher set-point temperature when the conditioned medium is heating (a lower set-point temperature when the conditioned medium is cooling).”) 
Floro and Harrod do not expressly teach that the plurality of predefined comfort preferences include “a lowest humidity setting, and a highest fan setting”.  However, Hoke teaches a system Hoke teaches:
a lowest humidity setting, and a highest fan setting. Hoke: Paragraph [0035] (“A trace 85 illustrates default levels wherein all internal air is recirculated at 86 when the temperature/humidity index is lowest...the desired cabin conditions (which would enable a higher blower setting for increased perception of cooling while consuming less energy to run the blower).”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Floro, Harrod, and Hoke before them, to include the lowest humidity setting and the highest fan setting when operating at the lowest temperature as taught in Hoke because the references and the present application are in the same field of endeavor and are focused on user comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve user comfort during a cooling condition while reducing energy usage. Directing a higher relative proportion of energy into touchpoint thermal devices achieves the greatest comfort benefit at the highest energy efficiency. Coordination between the main forced-air components and the touchpoint devices across all conditions greatly reduces energy use while maintaining occupant comfort. (Paragraphs [0007] and [0009] of Hoke)
Regarding claim 16, Floro and Harrod teach all the claimed features of independent claim 11, from which claim 16 depends. Floro further teaches: 
The device of claim 11, wherein the instructions to prompt the user to select the particular comfort preference comprise instructions to present the plurality of predefined comfort preferences including a first predefined comfort preference associated with a coldest temperature setting,... Floro: Column 5, line 65 to Column 6, line 1 (“The comfort mode may correspond to a higher set-point temperature when the conditioned medium is heating (a lower set-point temperature when the conditioned medium is cooling).”) 
Floro and Harrod do not expressly teach that the plurality of predefined comfort preferences include “a lowest humidity setting, and a highest fan setting”.  However, Hoke teaches a system and a method for coordinating multiple heating and cooling devices to provide thermal comfort.  Hoke teaches:
a lowest humidity setting, and a highest fan setting. Hoke: Paragraph [0035] (“A trace 85 illustrates default levels wherein all internal air is recirculated at 86 when the temperature/humidity index is lowest...the desired cabin conditions (which would enable a higher blower setting for increased perception of cooling while consuming less energy to run the blower).”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Floro, Harrod, and Hoke before them, to include the lowest humidity setting and the highest fan setting when operating at the lowest temperature as taught in Hoke because the references and the present application are in the same field of endeavor and are focused on user comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve user comfort during a cooling condition while reducing energy usage. Directing a higher relative proportion of energy into touchpoint thermal devices achieves the greatest comfort benefit at the highest energy efficiency. Coordination between the main forced-air components and the touchpoint devices across all conditions greatly Hoke)
Regarding claim 20, Floro and Harrod teach all the claimed features of independent claim 17, from which claim 20 depends. Floro further teaches: 
The non-transitory computer-readable medium of claim 17, wherein the instructions to prompting the user to select the particular comfort preference include instructions to present the plurality of predefined comfort preferences including a first predefined comfort preference associated with a coldest temperature setting,... Floro: Column 5, line 65 to Column 6, line 1 (“The comfort mode may correspond to a higher set-point temperature when the conditioned medium is heating (a lower set-point temperature when the conditioned medium is cooling).”) 
Floro and Harrod do not expressly teach that the plurality of predefined comfort preferences include “a lowest humidity setting, and a highest fan setting”.  However, Hoke teaches a system and a method for coordinating multiple heating and cooling devices to provide thermal comfort.  Hoke teaches:
a lowest humidity setting, and a highest fan setting. Hoke: Paragraph [0035] (“A trace 85 illustrates default levels wherein all internal air is recirculated at 86 when the temperature/humidity index is lowest...the desired cabin conditions (which would enable a higher blower setting for increased perception of cooling while consuming less energy to run the blower).”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Floro, Harrod, and Hoke before them, to include the lowest humidity setting and the highest fan setting when operating at the lowest Hoke because the references and the present application are in the same field of endeavor and are focused on user comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve user comfort during a cooling condition while reducing energy usage. Directing a higher relative proportion of energy into touchpoint thermal devices achieves the greatest comfort benefit at the highest energy efficiency. Coordination between the main forced-air components and the touchpoint devices across all conditions greatly reduces energy use while maintaining occupant comfort. (Paragraphs [0007] and [0009] of Hoke)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2018/0107336 A1 to Alberth, JR. describes environmental conditions including a temperature, a dew point, and/or a humidity. It may be advantageous for the performance of the user interface to only operate in a single-touch mode when the ambient humidity is above a humidity threshold. In various embodiments, it may be advantageous for the performance of the user interface to operate in a single-touch mode when the dew point is above a dew point threshold. In various embodiments, it may be advantageous for the performance of the user interface to operate in a single-touch mode when the ambient temperature of the zone, which the display device is located, is equal to the dew point and/or below a dew point threshold.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.C./
Patent Examiner
Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117